Gamble, Judge.
We have already held, in Boyle et al. v. Skinner, decided at the present term, that the provision of the code which requires the court, when trying a case without a *143jury, to make a decison in writing, stating first the facts and then the conclusions of law thereon, does not apply to a case pending in a court by appeal from a justice of the peace. That decision is founded upon the 6th section, article 30,- of the code, which declares that the act shall not apply to proceedings or actions before justices of the peace. The present case is an appeal from the Probate Court, tried by the Circuit Court without a jury, and in which, no decision was given in conformity with the code by finding the facts. In relation to such cases, the rule of the code must be followed. The judgment will therefore, for want of such finding, be reversed, and the cause remanded.